Blandeord, Justice.
Emma Bates filed her libel for divorce against her husband, N. B. Bates, and pending said libel, temporary alimony was allowed her, which has. never been paid by plaintiff in error. A total divorce was granted the wife, and the children of the marriage awarded to her. She sued out summonses of garnishment, which were served upon divers persons. N. B. Bates appeared and claimed that the several amounts clue him froimthe garnishees were exempt from the operation of the garnishment laws, because they were due him for his daily, weekly and monthly wages as a school-teacher; that he was employed at nine cents per day for first-class pupils, fifteen cents for second-class pupils, and eighteen cents Der day for third-class pupils.
The-court held that the amounts due were subject to garnishment, and overruled the claim of plaintiff in érror.
*107It- nowhere appears from the record, when or at what time, whether daily, monthly or weekly, the indebtedness of the garnishees was to be paid to the plaintiff in error. The fact that he is a school-teacher, and that these sums are due him as such teacher, does not exempt these debts from process of garnishment. So we think the court decided right under these facts. But even if the court was wrong, yet the defendant in error had obtained a decree for alimony against plaintiff in error, upon which the summonses of garnishment issued in this case, which decree might have been enforced by the imprisonment-of plaintiff in error, when he would have been totally deprived of all means of supporting himself, when the whole object of the exemption of debts from garnishment would have ceased. It appears that this claim of defendant in error occupies a different position from an ordinary debt, and we think that the debts due by the garnishees to plaintiff in error would be liable to process of garnishment founded on such a claim as that of defendant in error.
Let the judgment of the court below be affirmed.